DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert the Patent Number 11,053,668 of the related application into the specification.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,053,668. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the presence invention’s claims having similar limitations of determining a height of a leak in a plumbing system using pressure sensor sensing a decreasing pressure of water.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 29-30, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (US 2019/0063689).
As per claim 21, Liu et al. disclose a method (figure 3) for determining a height of leak (micro leak) in a plumbing system (figure 1), comprising: 
isolating a leaking plumbing system from a water supply (106) by closing a shutoff valve (102, close shut-off valve, 201 and 207) of a monitoring device (100, figures 1-2) installed at an inlet of the plumbing system, such that the monitoring device is in fluid communication only with the leaking plumbing system (paragraphs 0046);
receiving, from a pressure sensor (103) of the monitoring device, data corresponding to a decreasing pressure (steps 202 and 208) of water in the plumbing system (paragraph 0047)9;
predicting, based on the data corresponding to the decreasing pressure, a final constant pressure of water (the second pressure drop detected, 208) in the plumbing system using processing logic (controller 111) of the monitoring device; and
determining, using the processing logic, a water height corresponding to the predicted final constant pressure, the water height corresponding to a height of the leak (209, 219).
As per claim 22, Liu et al. disclose the final constant pressure comprises an asymptotic value of a pressure drop-off curve (pressure decay, figure 3).
As per claims 29, refer to claim 21 above.
As per claim 30, as shown in figure 1, Liu et al. discloses the one or more processor (110) of the controller (111) located onboard the monitoring device.
As per claim 36, refer to claim 21 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Rudd et al. (US 2020/0393324).
As per claims 23-28, Liu et al. disclose the monitoring device (100) comprises a housing (figures 1-2) enclosing an inline flow meter (104), the pressure sensor (103), and the shutoff valve (102), wherein the shutoff valve is disposed at an inlet of the monitoring device (figures 1-2, paragraphs 0014-0015). But fail to disclose the shutoff valve being a ball valve, a temperature sensor and communicating the height of the leak to a remote electronic device (mobile digital device) that is presenting information regarding the height of the leak on a display of the mobile digital device and the determining the water height comprises identifying a story of the house. Rudd et al. disclose a smart water valve (126) includes a ball valve (208) and a temperature sensor (212), a transceiver (202) communicates to a client device (122) that is presenting information regarding the height of the leak on a display of the mobile digital device and the determining the water height comprises identifying a story of the house (figures 1-2, paragraphs 0083-0085). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the all the teaching as taught by Rudd et al. in the system as disclosed by Liu et al. for the purpose of monitoring leaking, in addition, identifying the leaking location and remotely notify the user/owner the water leaking condition.
As per claims 31-32 and 34-35, refer to claims 23-28 above.
As per claims 37-40, refer to claim 23-28 above.

Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mielke et al. (US 2018/0328811) disclose method for detecting a leak in a fluid line, comprising steps of: closing the fluid line with a valve to create a pressure chamber in the fluid line; determining a first pressure drop in the pressure chamber; opening the valve after completing the determination of the first pressure drop; closing the fluid line with the valve to create the pressure chamber in the fluid line again; determining a second pressure drop in the pressure chamber; and comparing the first pressure drop with the second pressure drop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
November 1, 2022